 DISTRICT 1199, NATIONAL UNION OF HOSPITAL AND HEALTH CARE EMPLOYEESDistrict 1199, National Union of Hospital and HealthCare Employees, RWDSU, AFL-CIO and UnitedHospitals of Newark. Case 22-CG-3September 28, 1977DECISION AND ORDEROn December 22, 1976, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the Charging Party fileda brief in opposition to Respondent's exceptions.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.The Administrative Law Judge found that Respon-dent violated Section 8(g) of the Act by picketing thepremises of United Hospitals of Newark without firstgiving 10 days' written notice.1We agree, for thereasons set forth below, that a violation has beencommitted.2The essential facts are not in dispute. AfterRespondent Union's certification as representativefor Newark Hospital's technical3and professional4employees, the Union and United Hospitals enteredinto contract negotiations. By letter dated March 25,1976, with a copy to United Hospitals, the Unionadvised FMCS that a dispute existed which wassubject to mediation. During the week or so beforeApril 20, the Union distributed a leaflet announcinga "demonstration" to be held on April 20 from 2 to 5p.m. Union Vice President Evanoff testified that thepurpose of the "demonstration" was to allow unionmembers to show their support for the negotiatingcommittee. No notice of the "demonstration" wasgiven to United Hospitals or FMCS.On April 20, between 2 and 4:30 p.m., approxi-mately 25 Newark Hospital employees walked in acircle in front of its main entrance, which is used by] Sec. 8(g) provides:(g) A labor organization before engaging in any strike, picketing, orother concerted refusal to work at any health care institution shall, notless than ten days prior to such action, notify the institution in writingand the Federal Mediation and Conciliation Service of that intention,except that in the case of bargaining for an initial agreement followingcertification or recognition the notice required by this subsection shallnot be given until the expiration of the period specified in clause (B) ofthe last sentence of section 8(d) of this Act. The notice shall state thedate and time that such action will commence. The notice, once given,may be extended by the written agreement of both parties.2 Arguably. under the provisions of Sec. 8(g), even were a notice given, itwould have been untimely, since the picketing in question took place lessthan 40 days after the 8(d) notice to Federal Mediation and Conciliation232 NLRB No. 67employees, visitors, patients, and doctors. Theycarried about 20 placards with such legends as: "Wedemand a union contract, District 1199 ..."; "Weneed decent wages, District 1199 ..."; and "P.Haviland [management official] don't push us into ahospital strike." The employees participated in thisactivity only during their off-shift hours, pursuant tothe Union's instructions. Access to the main entrancewas not physically blocked and no one was requestednot to enter Newark Hospital or use its facilities.The Respondent and our dissenting colleagueargue that the activity had the purpose only ofinforming the public and is more akin to handbillingthan to picketing.5Thus, they argue, it is not coveredby Section 8(g). Regardless of the purpose or intentof the activity, all picketing differs substantially fromhandbilling since it involves the physical patrolling ofan area. Picketing is treated by many as a signalwhich may induce them to take action, includingceasing work. As the Supreme Court stated:Picketing by an organized group is more thanfree speech, since it involves patrol of a particularlocality and since the very presence of a picketline may induce action of one kind or another,quite irrespective of the nature of the ideas whichare being disseminated. Hence those aspects ofpicketing make it the subject of restrictiveregulation.6Thus while the Union may attempt to regulatepicketing so as to prevent a work stoppage ordisruption of services, it cannot control the actions orreactions that the mere presence of a picket line mayinduce in others. The potential disruption inherent inany act of picketing, including that engaged in by theUnion herein, irrespective of the picketers' intent orself-regulation, is such that no act of picketing can betreated as the functional equivalent of handbilling.We further find that the picketing here involved isproscribed by Section 8(g) even though it did notresult in a work stoppage or other disruption of thedelivery of health services.7Section 8(g) prohibits, inService, hereafter called FMCS. Although the complaint arguably encom-passes this issue, we need not reach it, since our remedy is unaffectedthereby and no notice was ever given.3 On December 31, 1975.4On January 12, 1976.5 While the main thrust of its argument is as stated above, Respondentsuggests that the activity here may not in fact be "picketing." In agreementwith the Administrative Law Judge we find that the activity constitutespicketing.a Justice Douglas' concurrence in Bakery & Pastry Drivers & HelpersLocal 802 of the International Brotherhood of Teamsters v. Wohl, 315 U.S.769, 776(1942)., cited with approval in Gibonev v. Empire Storage & ICC Co.,336 U.S. 490, 501 (1949).? In making this finding, the Administrative Law Judge relied extensivelyon United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United Stares and Canada, Local 630, AFL-CIO(Continued)443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe absence of timely notice, "any strike, picketing, orother concerted refusal to work ..." (Emphasissupplied.) As Respondent and our dissenting col-league argue, the word "other" may be construed tomodify "picketing" implying that the statute refersonly to that picketing which constitutes a refusal towork. Alternatively, the word "any" indisputablymodifies "picketing" and implies that the sectioncovers all forms of picketing regardless of purpose orimpact.8While on the surface either reading of thephrase is tenable, the overall policy expressed in thehealth care amendments and the specific legislativehistory of the section lead us to conclude that Section8(g) was intended to apply to all forms of picketingand not just to that which involves a work stoppage.One of the major purposes of the amendments wasto provide a mechanism to insure the minimizationof disruptions in patient care caused by labordisputes.9Congress chose to treat the health industryuniquely because of its importance to human life. AsSenator Taft, an author of the amendments, pointedout:It is important to remember that hospitals are notfactories or retail establishments, and patients arenot raw material or merchandise. Hospitals arefor human beings and actions pursuant to thislegislation must take this fact into account.10Consequently, a determination of the lawfulness ofany picketing without notice of a health careinstitution must take into account the high publicinterest in uninterrupted health services."1Ourdissenting colleague argues that the extensive legisla-tive debate concerning the dangers of strikes isevidence that the impact of picketing was the evilsought to be regulated by Section 8(g) and notpicketing per se. If this construction were accepted,the term "picketing" need not have been included in(Lein-Steenberg), 219 NLRB 837 (1975), and related cases. There therespondents' activity clearly constituted picketing at the premises of a healthcare institution. The issue presented by the cases was whether Sec. 8(g) wasintended to encompass picketing by nonhealth care industry employees, notdirected against the health care institution. The parties in the instant case,however, are involved in the health care industry. and Respondent's activityis directed against the health care institution. The issue here, in contrast tothat in Lein-Steenberg, is whether Respondent's activity constitutespicketing within the meaning of Sec. 8(g).In this connection, we note that because the word "any" immediatelyproceeds the words "strike, picketing," it unambiguously modifies thosewords. In contrast, the word "other" is separated from the words "strike,picketing" by the disjunctive, "or," giving rise to the possibility that it solelymodifies "concerted refusal to work," or that the entire phrase "otherconcerted refusal to work" modifies the words, "strike, picketing." We havelooked to the legislative history and overall policy of the health careamendments to resolve this ambiguity. We fail to see how the doctrine ofnoscitur a sociis, which holds that the meaning of doubtful words may bedetermined by reference to their association with other associated words,sheds any light on this problem.I S. Rept. 93-766, 93d Cong., 2d sess. 3 (1974); H. Rept. 93-1051, 93dCong., 2d sess. 4 (1974).," Cong, Rec. S9641, May 2, 1974.the statute at all. We do not think that Congressintended this result. As we noted earlier, the very actof picketing may induce actions by others regardlessof the picketers' purpose. Any form of picketingtherefore creates the risk that the delivery of healthservices will be disrupted. That Congress wasconcerned with the inherent risk created by any actof picketing is further supported by the committeereport on the amendments, which in certain respectstakes a per se approach to picketing:In recognition picketing cases under Section8(b)(7XC), the National Labor Relations Boardhas ruled that a reasonable period of time is thirtydays absent unusual circumstances such asviolence or intimidation. It is the sense of theCommittee that picketing of a health care institu-tion would in itself constitute an unusual circum-stance justifying the application of a period oftime less than thirty days. [Emphasis supplied.]'2In cases involving other kinds of institutions, onlysuch extreme conditions as violence or intimidationconstitute unusual circumstances. Yet, with respectto health care institutions, the act of recognitionpicketing in itself, regardless of its impact orconditions of occurrence, is considered by thecommittee to be an unusual circumstance. HadCongress not been concerned with the risk created bythe mere act of picketing, it would have had noreason to find picketing in itself to be an unusualcircumstance in the context of health care. Thus,while the comment refers to recognition picketingwith respect to Section 8(b)(7)(C), its rationaleequally applies to Section 8(g). If the risk inherent inthe act of picketing makes it an unusual circum-stance under Section 8(b)(7)(C), it also makes it asubject for regulation under Section 8(g).'3" In this connection, the Respondent's and the dissent's reliance oncases such as N.LR.B. v. Fruit & Vegetable Packers & Warehousemen, Local760 et al. [Tree Fruits], 377 U.S. 58 (1964), which involve picketing underSec. 8(bX4) and Sec. 8(bX7) is inappropriate. Those cases did not deal withthe unique circumstances presented by health care institutions and did nottherefore require the same balancing of interests mandated by the healthcare amendments. Contrary to our dissenting colleague's opinion, we do nothold that the congressional policy to protect first amendment rights,expressed in Tree Fruits, is less valid with regard to Sec. 8(g) than to Sec.8(bX4), but, rather, that its application with respect to these sectionsinvolves different considerations and leads to different results.12 S. Rept. 93-766, 93d Cong., 2d sess. 6 (1974); H. Rept. 93-1051. 93dCong., 2d sess. 7 (1974).13 Contrary to our dissenting colleague's assertion, we do not refer to theconsiderations involved in the regulation of picketing under Sec. 8(bX7XC).but rather to the considerations which led the committee to find that thepicketing per se of a health care institution is an unusual circumstance underSec. 8(bX7XC) justifying the application of a period of time less than 30days. We of course agree that Sec. 8(bX7XC) exempts informationalpicketing from regulation, but simply because informational picketing, orfor that matter any other kind of picketing, is exempted in a particularprovision does not mean such picketing is exempted, by implication, in allother provisions.444 DISTRICT 1199, NATIONAL UNION OF HOSPITAL AND HEALTH CARE EMPLOYEESFinally, contrary to the contentions of Respondentand our dissenting colleague, our reading of Section8(g) does not require a per se ban on all forms ofpeaceful picketing in violation of the first amend-ment guarantee of freedom of speech. Our holdingdoes not constitute a ban on picketing per se, butrather a ban on all picketing which unjustifiablyoccurs in the absence of a 10-day written notice.'4Nor do we find this requirement of notice to be animpermissible restraint on the constitutionally pro-tected right of speech. First amendment guaranteesare not absolute and must often be balanced againstother public interests. Thus the use of the streets forpublic assembly may be regulated, under certaincircumstances, as to time, place, duration, andmanner of use.15And speech alone may be punishedif it has the effect of force.16Here, the public interestin continuous health care is balanced against theright to picket as an exercise of free speech. Theresult of the balancing is simply the requirement that10 days' written notice be given prior to engaging inany form of picketing so that the health careinstitution may have the time to prepare for possibledisruptions of patient care. Such a restraint isreasonable and does not result in a construction ofSection 8(g) which is inconsistent with the firstamendment.Accordingly, we adopt, with the modificationbelow, the Administrative Law Judge's finding thatRespondent engaged in picketing without giving therequired notice in violation of Section 8(g) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge asmodified below and hereby orders that the Respon-dent, District 1199, National Union of Hospital andHealth Care Employees, RWDSU, AFL-CIO, Ne-wark, New Jersey, its officers, agents, and representa-tives, shall take the action set forth in the saidrecommended Order, as so modified:I. Substitute the following for paragraph 1:"I. Cease and desist from engaging in any strike,picketing, or other concerted refusal to work at thepremises of United Hospitals of Newark, or anyother health care institution, without timely notify-ing, in writing, any such health care institution andthe Federal Mediation and Conciliation Service, not14 But see fn. 2, supra.'I Cox v. Louisiana, 379 U.S. 536(1965).16 Chaplhnskv v. New Hampshire, 315 U.S. 568 (1942).7 Public Law 93-360, 93d Cong., S. 3203, 88 Stat. 395, effective August25, 1974.1s District 1199, Narional Union of Hospital Employees & Healthcareless than 10 days prior to such action, of thatintention."2. Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JENKINS, dissenting:My colleagues in the majority have found thatpeaceful informational picketing conducted by off-duty employees at a health care facility is necessarilyillegal unless a 10-day notice is filed with theemployer and the Federal Mediation and Concilia-tion Service pursuant to Section 8(g) of the Act. Inthe circumstances presented here, I would find thatno such notice was required and, accordingly, I amin disagreement with my colleagues.I cannot believe that the historically recognizedform of legitimate primary activity evidenced by thefacts of this case was intended to be absolutelyproscribed by the passage of the health careamendments of 1974.17 In the context of this case theconclusion of the majority conflicts with the plainmeaning of the language of Section 8(g) and itsintended meaning as evidenced by the underlyinglegislative history. The majority's conclusion alsoundermines established policies under the Act andimposes an impermissible restraint on constitutional-ly protected free speech.18The majority finds a violation of the Act even inview of the unique factual situation presented by thiscase. In every real sense the Union's careful self-regulation rendered the activity here involved moreakin to handbilling than picketing in its traditionalsense. Thus, the "picketing" involved herein wasconducted by off-duty employees in an area open tothe public. It was at all times peaceful and, pursuantto specific instructions by the Union, at no time didthe picketing result in any interference with pickupsor deliveries, any refusal to work, or other disruptionof the Employer's normal operations. The sole objectof the off-duty employees' activity was purelyinformational; i.e., to publicize solidarity for theUnion's negotiating position. As this activity actuallyconstituted the functional equivalent of handbilling itclearly seems to fall outside the scope of the 8(g)prohibitions.In addition, even assuming this form of publicityconstituted picketing in the traditional sense, theplain meaning of Section 8(g) indicates that this isnot the type of picketing intended to be regulated bythis section. Section 8(g) refers to "any strike,picketing, or other concerted refusal to work ... ."Employees (Parkway Pavilion Healthcare), 222 NLRB 212 (1976), is factuallydistinguishable from the present case. Although certain dicta in thatDecision might be interpreted as bearing upon the issue presented here, thefact of the matter remains that such comments are nevertheless merely dictaand in retrospect reflect perhaps an overly broad statement of position.445 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Emphasis supplied.) The inclusion of the phrase "orother concerted refusal to work" makes it abundant-ly clear that Section 8(g) seeks to regulate that type ofpicketing which is intended to serve as a signal toinduce employees to engage in work stoppages orotherwise to disrupt an employer's normal opera-tions. Obviously, purely informational picketing isoutside the scope of Section 8(g).'9Furthermore, the legislative history of Section 8(g)does not support the majority's construction of thisprovision.2The major purposes of health careamendments of 1974, of which Section 8(g) is a part,were (I) to extend coverage of the Act to employeesof nonprofit health care facilities and (2) to provide amechanism to insure the minimization of disruptionsin patient care caused by labor disputes.21 It cannotbe seriously maintained that the majority's broadinjunction against all forms of peaceful picketingincluding informational picketing is mandated byany reading of the underlying purposes of Section8(g).I regret that my colleagues in the majority did notcomplete their analysis of the comment in thecommittee report cited at footnote I of their opinionregarding recognitional picketing under Section8(b)(7)(C) of the Act. My colleagues state that therisk inherent in picketing which renders it subject toregulation under Section 8(b)(7)(C) of the Act alsorenders such picketing subject to regulation underSection 8(g) of the Act. I agree, but at the same timemust point out to my colleagues that purely informa-tional picketing is expressly exempted from regula-tion under Section 8(b)(7)(C) of the Act, and thus bythe force of their own logic purely informationalpicketing must also fall outside the scope of activityto be regulated under Section 8(g) of the Act. In sum,the gravamen of the conduct sought to be regulatedis the disruptive impact of such activity on thecontinuity of patient care and the well-being ofpatients. This conclusion is amply supported byconcerns voiced in extensive congressional debate."We have had virtually innumerable hearings ...which point out that the major disruptions in themedical industry over a period of years have beenstrikes for recognition. It is our sincere convictionthat by putting the employees of nonprofit hospitalsunder the National Labor Relations Act ... wouldreduce to a tremendous extent the strikes in thehospitals or in the medical industry." (Emphasissupplied.) 120 Cong. Rec. H 4587 (1974) (remarks oft While admitting the phrase "any strike, picketing, or other concertedrefusal to work ..." is ambiguous, my colleagues in the majority stillconclude that the word" 'any' indisputably modifies 'picketing' " and inthe same breath summanly dispose of the significance of the words "or otherconcerted refusal to work." Such a construction counters the traditional ruleof construction noscitur a sociis. Moreover, since this provision of the Actregulates activity involving elements of first amendment freedoms, it isRep. Thompson); see also 120 Cong. Rec. S6940(1974) (remarks of Sen. Taft); S. Rept. 93-766, 93dCong., 2d sess. 3 (1974); H. Rept. 93-1051, 93dCong., 2d sess. 4 (1974). Clearly such disruptions arenot precipitated by purely informational picketing.The proliferation of legislative debate concerning thedanger of work stoppages and the resulting disrup-tion of patient care further supports the conclusionthat the disruptive impact of picketing was thespecific evil sought to be regulated by Section 8(g),not picketingper se. 22The fact that Congress did not intend to invoke aper se ban on all peaceful picketing is evidenced inthe committee reports. "The 10-day notice is intend-ed to give health care institutions sufficient advancenotice of a strike or picketing to permit them to makearrangements for the continuity of patient care."(Emphasis supplied.) S. Rept. 93-766, 93d Cong. 2dsess. 4 (1974). This report clearly indicates that the8(g) notice provision is directed at strikes and thattype of picketing which threatens disruption ofhealth care institutions' patient care function. Purelyinformational picketing without more poses no suchthreat. It is also instructive to note that this provisionis constantly referred to in congressional debate asthe "10-day strike notice" provision. 120 Cong. Rec.S 6932 (1974) (remarks of Sen. Cranston); 120 Cong.Rec. H 4589 (1974) (remarks of Rep. Ashbrook). Inaddition, the fact that Congress did not intend toinvoke a per se ban on all peaceful picketing isdemonstrated by the inapplicability of the noticeprovision "when the employer has committed unfairlabor practices as in Mastro Plastics Corp. v.N.LR.B., 350 U.S. 270 (1956) ...." S. Rept. 93-766, 93d Cong., 2d sess. 4 (1974). Certainly, if suchdisruptive conduct as an unfair labor practice strikeis permissible without requiring recourse to the 10-day notice provision, it cannot be maintained thatrecourse to this provision is mandated in the case ofnondisruptive informational picketing.Moreover, the majority's overly expansive readingof Section 8(g) conflicts with the long-establishedpolicy under the Act to construe narrowly theimposition of restrictions on traditionally recognizedmethods of legitimate primary activity such aspeaceful informational picketing. This doctrine ofconstruction is mandated by the spirit if not the letterof Section 13 of the Act.This doctrine of construction has been recognizedas consistent with national labor policy by theanomalous that ambiguities should be resolved in favor of more rather thanless extensive encroachment on these freedoms.20 See S. Rept. 93-766, 93d Cong., 2d sess. (1974): H. Rept. 93-1051, 93dCong., 2d sess. (1974).2i Ibid.22 Ibid.446 DISTRICT 1199, NATIONAL UNION OF HOSPITAL AND HEALTH CARE EMPLOYEESSupreme Court which has also cautioned that adeviation from this precept in the area of peacefulpicketing raises substantial constitutional questions.Thus, in N.L.R.B. v. Fruit & Vegetable Packers &Warehousemen, Local 760, et al. [Tree Fruits], 377U.S. 58, 62-63 (1964), the Court stated: 23Throughout the history of federal regulation oflabor relations, Congress has consistently refusedto prohibit peaceful picketing except where it isused as a means to achieve specific ends whichexperience has shown are undesirable. .... Boththe congressional policy and our adherence to thisprinciple of interpretation reflect concern that abroad ban against peaceful picketing mightcollide with the guarantees of the First Amend-ment.The construction attributed to Section 8(g) of theAct by my colleagues in the majority is inconsistentwith a literal reading of this provision and is notsupported by the underlying legislative history,except by a rather strained interpretation. In addi-tion, the construction embraced by the majoritycontravenes established policies under the Actreflected in the historic recognition of traditionalmethods of labor protest. Moreover, the majority'sconclusion that Section 8(g) requires a per se ban onall forms of peaceful picketing at health care facilitiesresults in a constitutionally impermissible restrainton free speech.For the above reasons, I would find that on thefacts of this case Section 8(g) has not been violatedand would dismiss the complaint in its entirety.23 In fn. II of the majority opinion, my colleagues infer that theconstitutional concerns flowing from broad bans against peaceful picketingarticulated in Tree Fruits are less valid with regard to Sec. 8(g) of the Actthan they are with reference to Sec. 8(bX4) of the Act. This is indeed adisturbing pronouncement. Tree Fruits evidences recognition of congressio-nal policy to legislate against isolated evils in the area of peaceful picketingwhich is indicative of Congress' and the Supreme Court's concern topreserve and protect the guarantees of the first amendment. Inasmuch asthis doctrine of statutory construction is constitutionally mandated, it canhardly be maintained that its applicability is in any way conditioned by theparticular statute or part thereof which is under consideration.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL. NOT engage in any strike, picketing, orother concerted refusal to work at the premises ofUnited Hospitals of Newark, or any other healthcare instution, without timely notifying, in writ-ing, any such health care institution and theFederal Mediation and Conciliation Service, notless than 10 days prior to such action, of thatintention.DISTRICT 1199,NATIONAL UNION OFHOSPITAL AND HEALTHCARE EMPLOYEES,RWDSU, AFL-CIODECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: Upon acharge filed on April 21, 1976, a complaint issued by theGeneral Counsel on May 4, 1976, and an answer filed byRespondent Union, a hearing was held in Newark, NewJersey, on October 27, 1976.Upon the entire record in the case, including myobservation of the demeanor of witnesses and uponconsideration of briefs, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE HOSPITALUnited Hospitals of Newark is a New Jersey corporationoperating hospitals in New Jersey, including a facility inNewark. The parties agree that the Newark hospital is ahealth care institution within Section 2(14) of the Act andthat United Hospitals is engaged in commerce withinSection 2(6) and (7) of the National Labor Relations Act,as amended.1l. RESPONDENT LABOR ORGANIZATIONRespondent, District 1199, National Union of Hospital &Health Care Employees, RWDSU, AFL-CIO, hereincalled the Union, is a labor organization within Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESThis case arises under the "health care institution"provisions of the Act. Section 8(g) reads as follows:A labor organization before engaging in any strike,picketing, or other concerted refusal to work at anyhealth care institution shall, not less than ten days priorto such action, notify the institution in writing and theFederal Mediation and Conciliation Service of thatintention, except that in the case of bargaining for aninitial agreement following certification or recognitionthe notice required by this subsection shall not be givenuntil the expiration of the period specified in clause (B)of the last sentence of section 8(d) of this Act. [Clause(B) states that "Where the bargaining is for an initialagreement following certification or recognition, atleast thirty days, notice of the existence of a disputeshall be given by the labor organization to the agenciesset forth in section 8(dX3)."] The notice shall state thedate and time that such action will commence. The447 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice, once given, may be extended by the writtenagreement of both parties.The General Counsel alleges that Respondent Unionviolated Section 8(g) by picketing the Newark hospital onApril 20, 1976, without having appropriately notifiedUnited Hospitals and the Federal Mediation and Concilia-tion Service (FMCS) of its intention to engage in suchactivity. Respondent concedes that it conducted a "demon-stration" on April 20 and that it had not given appropriatenotices to satisfy the requirements of Section 8(g) for lawfulpicketing on that date. Respondent asserts, however, thatits "demonstration" was not picketing within Section 8(g)and that the notice requirements of that provision weretherefore inapplicable.A. The "Demonstration"On December 31, 1975, and January 12, 1976, the Unionwas certified as statutory bargaining representative for theNewark hospital's technical and professional employees.The Union and United Hospitals then entered intocontract negotiations and held several bargaining sessions.By letter on March 25, 1976, and with a copy to UnitedHospitals, the Union advised FMCS that the parties wereengaged in negotiations for an initial collective-bargainingagreement, that "a dispute exists which is subject tomediation," and that the letter was a 30-day noticesubmitted pursuant to Section 8(d)(3) respecting healthcare institutions.During the week or so before April 20, the Uniondistributed a leaflet to the hospital's employees announcingthat a "demonstration" would be held "in front of theHospital" on April 20, from 2 p.m. until 5 p.m. The leaflet,referring to the current negotiations, stated that the "mainissue" concerned a "37-1/2 cents payoff," and encouraged"everyone to get involved in the demonstration." Thisleaflet was not served on nor given to FMCS or thehospital management, and, in any event, Respondentconcedes that the leaflet would not satisfy the 8(g) noticerequirements for lawful picketing on April 20. RespondentVice President Alexander Evanoff testified that thepurpose of the "demonstration" was "to permit themembership in United Hospitals to show their support forthe [Union] negotiating committee."On April 20, at all times between 2 and 4:30 p.m.,approximately 25 hospital employees walked in a circle onthe sidewalk in front of the hospital's main entrance. (Thisentrance is used by employees, visitors, patients, anddoctors.) They carried approximately 20 placards, andamong the legends on these signs were:We demand a union contract District 1199, NationalUnion of Hospital and Health Care Employees, AFL-CIO.We need decent wages, District 1199 ....I United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, Local 630, AFL-CIO(Lein-Steenberg), 219 NLRB 837, 839-840 (1975).2 Laborers' International Union of North America, AFL CIO, Local UnionNo. 1057 (Mercy Hospital of Laredo), 219 NLRB 846 (1975); InternationalP. Haviland [Management official] don't push us intoa hospital strike ....Union officials or agents were in charge of the "demonstra-tion." The employees participating in this activity did so, asfar as the record shows, only during their off-shift hours,and there is no allegation that Respondent engaged in a"strike." (Union officials had directed that employees werenot to engage in the "demonstration" during their ownworking hours.) Nor is it alleged that the "demonstration"was conducted in a manner as to physically debar access tothe main entrance. There was also no showing, apart fromthe fact that the "demonstration" occurred in the mannerdescribed above, that participants in the "demonstration"requested anyone not to enter the hospital or not to use itsfacilities.B. Resolution of IssuesThe "demonstration" in this case, as the "picketing" inN.L.R.B. v. United Furniture Workers of America, AFL-CIO [Jamestown Sterling Corp.], 337 F.2d 936, 937 (C.A. 2,1964), "followed the traditional form of ambulatorypatrolling by union members carrying placards in front ofthe plant." I find that the "demonstration" was picketing,and Respondent's vice president also described it in thoseterms. Respondent contends, however, that even if apicketing label be given to the activity, the picketing was, inany event, not of the "character" and "quality" interdictedby Section 8(g) of the Act. Respondent urges in this regardthat employees who engaged in this activity did so onlyduring their off-duty hours and that there was no intentionto create a work stoppage.The Board has already considered and in effect rejectedRespondent's contentions. Thus, in Lein-Steenbergl theBoard held that "Congress intended us to interpret Section8(g) according to its plain language and that, therefore, anystrike or picketing at the premises of a health careinstitution is proscribed in the absence of proper notices..[even though] such picketing did not in fact disruptthe services offered by the Hospital ...." In MercyHospital and Hoffman Co.,2unions picketed at hospitalpremises without serving notices required by Section 8(g).Noting the absence of allegations "that any hospitalemployees ceased work or that Respondent's picketing hadany adverse impact on the Hospital's ability to provide itscustomary medical care" (219 NLRB at 847; 220 NLRB665), the Board found a violation in each case upon thebasis of its Lein-Steenberg ruling. And in ParkwayPavilion, 3 the Board once more emphasized that "the 8(g)notice requirement is clear and absolute," that "it appliesregardless of the nature of the picketing involved," and thatSection 8(g) "is devoid of any modifying languagerespecting the character of the picketing, its objectives, orthe type of economic pressures generated."Brotherhood of Electrical Workers, Local Union No. 388 (The HoffmanCompany, Inc.), 220 NLRB 665 (1975).3 District 1199, National Union of Hospital & Healthcare Employees,RWDSU, AFL-CIO (First Health Care Corporation, d/b/a Parkway PavilionHealthcare), 222 NLRB 212 (1976).448 DISTRICT 1199, NATIONAL UNION OF HOSPITAL AND HEALTH CARE EMPLOYEESRespondent challenges the Board's construction ofSection 8(g). But those decisions are binding here,4andnothing further need be discussed, therefore, as theirholdings are dispositive of the issues in this case.CONCLUSIONS OF LAW1. Respondent is a labor organization within Section2(5) of the Act.2. United Hospitals of Newark is an employer withinSection 2(6) and (7) of the Act and is a health careinstitution within Section 2(14) of the Act.3. By picketing at the premises of United Hospitals ofNewark without first giving 10 days' written notice toUnited Hospitals and to the Federal Mediation andConciliation Service, Respondent has violated Section 8(g)of the Act. This conduct affects commerce within Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(g) of the Act, I shallrecommend that it cease and desist therefrom and takecertain affirmative action in order to effectuate the policiesof the Act.Upon the foregoing findings, conclusions, and the entirerecord, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER5The Respondent, District 1199, National Union ofHospital and Health Care Employees, RWDSU, AFL-4Insurance Agents' International Union, AFL-CIO (The PrudentialInsurance Company ofAmerica), 119 NLRB 768. 773 (1957).In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.CIO, Newark, New Jersey, its officers, agents, andrepresentatives, shall:1. Cease and desist from engaging in any strike,picketing, or other concerted refusal to work at thepremises of United Hospitals of Newark, or any otherhealth care institution, without notifying in writing anysuch health care institution and the Federal Mediation andConciliation Service, not less than 10 days prior to suchaction, of that intention.2. Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a) Post at its business offices, meeting halls, and all otherplaces where notices to its members are customarily postedcopies of the attached notice marked "Appendix."6Copiesof said notice, on forms provided by the Regional Directorfor Region 22, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are custom-arily posted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, defaced, orcovered by any other material.(b) Furnish to the Regional Director for Region 22sufficient signed copies of the aforesaid notice for postingby United Hospitals of Newark, if it is willing, in placeswhere notices to its employees are customarily posted.(c) Notify the Regional Director for Region 22, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.6 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."449